DETAILED ACTION
Response to Amendment
In the amendment dated 8/11/22, the following has occurred: Claims 1 and 19 have been amended.
Claims 1-10, 12-18, and 28-31 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 8/11/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8, 10, 12-13, 18, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al., US 20130048340 (hereinafter, Bando), in view of Mori et al., US 20140113185 (hereinafter, Mori).
As to Claim 1:
	Mori discloses an energy storage device (battery 2), comprising: 
a cell (a battery element 4) comprising: 
a first substrate (120) having a proximal end (120) and a distal end (see Fig. 4), wherein the first substrate comprises a first portion (120) and a second portion (12), the second portion (12) comprises a conductive material (12) located at the proximal end (120), the conductive material (current collector/positive electrode part 12) comprises a plurality of conductive portions (12, 50, element connection part; Fig. 4, 9), each of the conductive portions comprise a width (see Fig. 14D), and each of the conductive portions are spaced apart from one another by a non-conductive (see Fig. 14D); 
a second substrate (140, Fig. 4, [0078]); and 
an inner separator disposed between the first substrate and the second substrate (56, Fig. 4, [0078]), wherein the first substrate, the inner separator, and the second substrate are rolled about a central axis to form the cell (Fig. 4); and 
a can (packaging case 8, [0066], Fig. 1) comprising a first end and a second end, wherein the first end comprises a first cap comprising a contact surface; wherein each of the spaced apart conductive portions are substantially in contact with the first cap and are bent (see Fig. 1 – the tabs 12 are bent at the end).
As to Claim 2:
	Mori discloses the conductive material consists essentially of the first substrate (aluminum, [0065, 0078, 0140 , 0152]).
As to  Claim 3:
	Mori discloses the first substrate is a current collector (current collectors 120, 140; [0065, 0078]).
As to Claims 4-5 :
	Mori discloses the first substrate is positioned closest to the central axis when rolled (Fig. 4 – note that Mori discloses the same structure for both the first/second substrate.  Thus, the first and second substrate are identical to the substrate of Mori in Figure 4 and substrate which can be either the first or second substrate is closest to the axis than the other substrate).
As to Claim 8:
	Mori discloses the second substrate further comprises a conductive tab (Fig. 4, 12B).  
As to Claim 9:
	Mori discloses the conductive tab is disposed partway along a length of the second substrate and extends transverse to a mid-plane of the second substrate (see “60”; [0079], Fig. 14D).
As to Claim 10:
	Mori discloses the first substrate forms one of an anode and a cathode and the second substrate forms another of the anode and the cathode [0065-0067].  
As to Claim 12:
	Mori discloses the conductive material is in electrical contact with the contact surface (See “sealing plate 18 are electrically connected by the current collector plates…”, [0116]; Fig. 1).
As to Claim 13:
Mori discloses the first end comprises a bottom wall (Fig. 1).  
As to Claim 18:
	Mori discloses the contact surface of the first cap comprises a weld in electrical communication with the second portion ([0067, 0072-0073, 0093], Fig. 5, 7, 8).  
As to Claim 30:
	Mori discloses that each of the conductive portions comprise progressively increasing widths (Fig. 14D).
As to Claim 31:
	Mori discloses each of the conductive portions are spaced apart by progressively increasing distances (Fig. 14D).

Claim Rejections - 35 USC § 103
Claims 6-7 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 20140113185 (hereinafter, Mori), as applied to Claim 1 above, and further in view of Bando et al., US 20130048340 (hereinafter, Bando).
As to Claim 6:
	Mori discloses the first portion, but does not disclose an electrically insulative coating on it.
	In the same field of endeavor, Bando also discloses a rolled electrode assembly having tabs along the side (Fig. 7) similar to that of Mori.  Bando further discloses a short-circuiting prevention layer on the electrode plate 22 that is made of aluminum oxide [0123-0128].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a short-circuiting prevention layer onto the electrode of Mori as taught by Bando as to further prevent short-circuiting in the battery.
As to Claim 7:
	Mori discloses the second portion (12) is located adjacent to the first portion (120) (Fig. 4).
As to Claim 28:
	Mori discloses each of the conductive portions comprise substantially have different width.  
	Bando further discloses that the conductive portions can have the same width (Fig. 8).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the same width for each conductive portion as to facilitate manufacturing process of the battery assembly.
As to Claim 29:
	Mori discloses each of the conductive portions are spaced by different distance.  
	Bando further discloses that conductive portions are spaced by the same distance (Fig. 8).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the same width for each conductive portion as to facilitate manufacturing process of the battery assembly.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, as applied to claim 1 above, and further in view of Gardner et al., US 20090029240 (hereinafter, Gardner).
As to Claim 14:
	Mori discloses the first or second end is open end (see Figs. 1), but does not disclose both ends are open ends.
	In the same field of endeavor, Gardner also discloses a battery having a wound electrode assembly having a container 4 with at least one open end 8 where current collection tabs 6 connecting to the cap 3 and 5 [0043] similar to that of Mori.  Gardner further discloses that the container are open in both ends with caps to allow electrode assembly to have tabs 6 and 7 connecting to the top and bottom of the case 1 [0041-0043].  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the housing/container of Mori as to have two opened ends as that of Gardner as to allow electrode assembly to have tabs 6 and 7 connecting to the top and bottom of the case 1 [0041-0043].  
As to Claim 15:
	Mori discloses the first end of the can is configured to receive the first cap (see Figs. 1).
As to Claim 16:
	Mori discloses the first is open end and receive a lid 2 (see Figs. 1), but does not disclose a second end with a lid.
	In the same field of endeavor, Gardner also discloses a battery having a wound electrode assembly having a container 4 with at least one open end 8 where current collection tabs 6 connecting to the cap 3 and 5 [0043] similar to that of Mori.  Gardner further discloses that the container are open in both ends with caps to allow electrode assembly to have tabs 6 and 7 connecting to the top and bottom of the case 1 [0041-0043].  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the housing/container of Mori as to have two opened ends as that of Gardner as to allow electrode assembly to have tabs 6 and 7 connecting to the top and bottom of the case 1 [0041-0043].
As to Claim 17:
	Mori discloses the lid can made of metal such as aluminum/metallic foil [0065, 0115, 0140, 0152],  but does not disclosed the cap comprises of nickel.
	Gardner further discloses the cap can have nickel interface terminal as to connect to the tab of the electrode assembly [0047, 0048].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the lid of Mori as to incorporate nickel as the electric conductivity material as taught by Gardner as to connect electrically to the tab of the electrode assembly [0047, 0048].  Furthermore, it would have been further obvious as Gardner teach that metal such as aluminum and nickel are interchangeable as electric conductivity material as cap and electrode tab.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-18, and 28-31 have been considered but are moot because the new ground of rejection does not rely on combination of references in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723